Citation Nr: 1718665	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for chronic kidney disease.  

2.  Entitlement to a higher level of special monthly compensation (SMC) in excess of the level payable at 38 U.S.C.A. § 1114(n).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to November 1970 and from April 1971 to May 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's kidney disease is manifested primarily by weight loss, without symptoms of persistent edema or albuminuria.  BUN and creatinine levels are shown to be, at most, 18 mg% and, at most 1.4 mg%; respectively, without symptoms of generalized poor health characterized by such symptoms as lethargy, weakness, anorexia, or limitation of exertion.  

2.  The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet, the anatomical loss or loss of use of one or both hands, vision impairment, hearing impairment, anatomical loss or loss of use of any extremity, paraplegia, or disabilities warranting additional SMC at levels "l" through "n" that are not already considered in his current SMC award.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 percent for chronic kidney disease have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114a, Diagnostic Code (Code) 7534 (2016).  

2.  The criteria for SMC in excess of the level payable at 38 U.S.C.A. § 1114(n) are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2013, March 2014, and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in January 2013.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Kidney Disorder 

Service connection for chronic kidney disease granted by the RO in a March 2013 rating decision as secondary to service-connected coronary artery disease.  The 60 percent initial disability rating was awarded under the provisions of Code 7354 from September 2012.  The Veteran contends that his kidney disease is more disabling than currently evaluated.  He asserts that he should be awarded an 80 percent rating.  

Under Code 7534, atherosclerotic renal disease is rated using the rating criteria for renal dysfunction.  Those criteria provide for a 60 percent rating for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is provided for renal dysfunction involving persistent edema and albuminuria with BUN between 40 to 80 mg%; or creatine between 4 to 8 mg%; or with generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN of more than 80 mg%; or creatine at more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2016).

A 40 percent rating is warranted for hypertensive vascular disease where diastolic pressure is predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101.  

An examination was conducted by VA in January 2013.  At that time, the diagnosis was chronic renal disease, stage II.  It was noted that he did not take continuous medication.  The Veteran did have renal dysfunction, with either persistent proteuria, hematuria, or a GFR of less than 60 cc/min/1.73m2.  There was no need for regular dialysis.  He did have weight loss due to renal dysfunction.  He had no recurrent kidney or bladder stones.  There were no signs or symptoms of urolithiasis.  There was no evidence of recurrent symptomatic urinary tract or kidney infections.  There was no need for a kidney transplant.  There was no evidence of benign or malignant neoplasms.  Laboratory testing showed BUN to be 18 mg%, and creatinine to be 1.38 mg%.  

VA outpatient treatment records include reports of treatment in December 2014 when he reported that he wished some reassurance that his kidneys were "OK."  He had no complaints of chest pain or dyspnea type symptoms, hematuria, foamy urine, nausea, vomiting, diarrhea, or dizziness.  The Veteran was awake, alert, oriented, loquacious, and anxious.  There was no edema or rash of the extremities.  Laboratory studies from October 2014 showed a BUN of 13 mg% and creatinine level of 1.4 mg%.  Laboratory testing dated in July 2015 was reported to include BUN of 15 mg% and creatinine of 1.32 mg%.  In October 2015, the Veteran was seen at the nephrology clinic where he was noted to be awake, alert, oriented and loquacious.  He was in no acute distress.  His blood pressure reading was 122/80.  

The Veteran's kidney disease is not shown to require regular dialysis or alone preclude more than sedentary activity from such symptoms as persistent edema and albuminuria, which have not been demonstrated.  His BUN and creatinine levels have all been far below the levels required for the assignment of an 80 percent rating, with BUN being, at its highest, 18 mg% and creatinine being, at its highest, 1.4 mg%.  Such levels are not compatible with a rating in excess of 60 percent.  Additionally, the Veteran has not manifested symptoms of generalized poor health characterized by such symptoms as lethargy, weakness, anorexia, or limitation of exertion.  While the Veteran did manifest weight loss symptoms in January 2013 there are no indications of weight loss in the most recent outpatient treatment records, which also show no complaints of chest pain, dyspnea type symptoms, hematuria, foamy urine, nausea, vomiting, diarrhea, or dizziness.  Under these circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for chronic kidney disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

SMC

The Veteran contends that he should be eligible for a higher level of SMC.  During testimony before the undersigned, it was asserted that the Veteran should be eligible for higher level of aid and attendance under the criteria set forth in 38 U.S.C.A. § 1114(r)(2).  

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  SMC is authorized under subsections 38 U.S.C.A. § 1114(k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.  

As relevant to the Veteran's claim, SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

SMC at the "n" rate is warranted if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(c).

SMC at the "o" rate is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. §  1114(p); 38 C.F.R. § 3.350(f)(4).

The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2" rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(3).  

A veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2) ) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4 ), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

Regarding the Veteran's eligibility for SMC in excess of the level payable at 38 U.S.C.A. § 1114(n), the Board notes that his current level of SMC has been calculated on the basis of eligibility for level "m" which has been raised to the next level because of an independent evaluation of 100 percent for a disability that is not considered as a basis for eligibility for level "m."  The Board notes that service connection is currently in effect for paralysis of the right upper and lower extremities associated with cerebrovascular accident (CVA), rated 100 percent disabling; coronary artery disease, status post myocardial infarction, rated 100 percent disabling; chronic kidney disease associated with coronary artery disease, status post myocardial infarction; rated 60 percent disabling; muscle atrophy of the right upper extremity, associated with CVA, rated 40 percent disabling; post traumatic stress disorder (PTSD), rated 30 percent disabling; muscle atrophy of the right lower extremity associated with a CVA, rated 30 percent disabling; and loss of teeth associated with a CVA, impairment of sphincter control, associated with a CVA, erectile dysfunction associated with a CVA, and voiding dysfunction, associated with a CVA, all evaluated as noncompensable.  

Basically, the for the Veteran to be entitled to a higher level of aid and attendance under the "r" provisions, he must be shown to be entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p) (basically a 1/2 step above the "n" level.)  While he could qualify for "o" if he were to be found to meet SMC at level "n," and thus, could be eligible for a higher level, "o," by increasing to the next higher level based on a separate 100 percent disability evaluation.  Level "n" eligibility is only possible if the Veteran were to be shown to have anatomical loss of one of his lower extremities.  While he has lost the use of his right lower extremity as a result of CVA residuals, on examination for aid and attendance benefits by VA in 2014, there is no indication of actual anatomical loss.  

The Veteran could also be found entitled to level "o" SMC if he were shown to qualify for two levels of SMC "l" through "n", with each level attained through disabilities that are not considered twice.  For example, he could be found to be in need of aid and attendance for disabilities resulting from his heart or kidney disease which are apart from CVA residuals that include the loss of use of his right upper and lower extremities, which were utilized as qualification for SMC at the "m" rate.  

The VA aid and attendance examination, conducted in April 2014, showed spastic right hemiplegia where he was unable to shower and clothe himself, with loss of balance.  He could not prepare food and could not put his braces in place.  He walked with imbalance, dragging the right foot.  He had restrictions of the right upper and lower extremities where he was unable to use his right upper extremity and could only use the right lower extremity for walking a short distance, with use of a scooter for moderate distances.  He was able to leave his home and walk with his mobility service dog.  He had a cane and scooter, but could not use a walker due to his spastic right hemiplegia.  The diagnoses were CVA, spastic hemiplegia, imbalance with risk of fall, coronary artery disease, hypertensive cardiovascular disease, hyperlipidemia, chronic kidney disease, and PTSD with depression.  The examiner verified that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or institutional care.  

In this case, it is clear from the record that, while the Veteran qualified for aid and attendance, it is due to the disabilities arising from the CVA residuals, which were utilized for the level "m" SMC that has been awarded.  While this was increased to level "n" because of a separate 100 percent rating for the Veteran's cardiovascular disease, neither this disease nor the service-connected kidney disease is shown to establish eligibility for additional SMC at levels "l" through "n."  As such, elevation beyond the current level of SMC, level "n" is not shown to be warranted and the appeal must be denied.  The preponderance of the evidence is against the claim.



ORDER

An initial rating in excess of 60 percent for chronic kidney disease is denied.  

A higher level of special monthly compensation (SMC) in excess of the level payable at 38 U.S.C.A. § 1114(n) is denied.



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


